DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 11/12/2011 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,700,800 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-4, 6-9, 11-13, 15-17 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 6, 11, 15 and 19 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2007/0053282 and US 5,867,478. 
The improvement comprises:
US 2007/0053282 is considered as the closest prior art that teaches a method comprising:
forming two or more blocks of output symbols for orthogonal frequency division multiplexing (OFDM) transmissions (Fig.2 elements 14, 
wherein the forming comprises encoding two or more blocks of information-bearing symbols for transmissions over the two or more antennas comprising encoding the information-bearing symbols in space and time within the two or more blocks of output symbols (Fig.2 element 14 and para.64 and 65), and 
inserting training symbols within the two or more blocks of information-bearing symbols (Fig.2 element 24 and para.24, 65 and 66), and inserting null subcarriers within the two or more blocks of information-bearing symbols (para.24) at positions; and
transmitting, via the two or more antennas (Fig.2 elements 37 and 42), transmission signals in accordance with the two or more blocks of output symbols (Fig.2 and para.64-67), and wherein transmitting the transmission signals comprises:
transmitting, via a first antenna of the two or more antennas, a first transmission signal in accordance with the first block of output symbols (Fig.2 elements 14, 16, 20 and 37 and para.64-67); and
transmitting, via a second antenna of the two or more antennas, a second transmission signal in accordance with the second block of output symbols (Fig.2 elements 14, 18, 38 and 42 and para.64-67); 

wherein the training symbols within the two or more blocks collectively provide information for channel estimation (Fig.3 element s 62, 64, 66 and 72 and para.69-71).

US 5,867,478 teaches method comprising:
forming two or more blocks of output symbols for orthogonal frequency division multiplexing (OFDM) transmissions over two or more antennas (Fig.14 elements 1402-1406 and col.23 lines 14-48, where the 1402-1406, respectively, includes an antenna and Fig.12 shows the two or more blocks of output symbols for orthogonal frequency division multiplexing (OFDM). Examiner interprets the “block” as “a group of two or more.”), 
wherein the forming comprises encoding two or more blocks of information-bearing symbols for transmissions (col.19 lines 27-49 and col.2 lines 23-29, where the data symbols can be encoded “based on a QPSK constellation, which represents two bits per data symbol” or “differentially encoded across adjacent subcarriers, such as DQPSK) over the two or more antennas, and 
inserting training symbols (col.1 lines 14-33, where the training symbols are symbols “that are known a priori to the receiver and the “pilot 
transmitting, via the two or more antennas, transmission signals in accordance with the two or more blocks of output symbols, wherein the two or more blocks of output symbols include a first block of output symbols and a second block of output symbols (col.8 lines 23-26, where Figure 12 shows ten filled slots of data, each of which disclose the claimed “first block” or a “second block” of output symbols. Two such blocks of data are identified in the Fig.12. In addition, Because Baum simultaneously transmits transmission signals across the plurality of transmit antennas, Baum transmits transmission signals in accordance with a first group of output symbols (the group associated with a first antenna of the plurality of antennas) and a second group of output symbols (the group associated with a second, different antenna of the plurality of antennas).), and wherein transmitting the transmission signals comprises:
transmitting, via a first antenna of the two or more antennas, a first transmission signal in accordance with the first block of output symbols 
transmitting, via a second antenna of the two or more antennas, a second transmission signal in accordance with the second block of output symbols (col.8 lines 23-26, where Baum discloses transmitting via “an array of antennas” or a “plurality of SCOFDM transmitters.” (Abstract). When Baum uses an antenna to transmit a signal according to the output symbols in a block (e.g., a slot, a frame, a baud interval, etc.), it is transmitting the first block of signals via a first antenna. In addition, the transmission of transmission signals based on the time-frequency grids illustrated above in Fig.12 include transmitting a first group of output symbols over antenna 1.)

With regard Claims 1, 6, 11, 15 and 19, US 2007/0053282 in view of US 5,867,478 fails to teach the limitation of "wherein the training symbols are inserted in a manner that enables carrier frequency offset 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2002/0181509 and US 2008/0240204 are cited because they are put pertinent to the wireless communication to channel estimation for frequency-hopped signals. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted M Wang/
Primary Examiner, Art Unit 2633